EXAMINER'S AMENDMENT
Claims 13 – 20 are herein cancelled by the Examiner.
Allowable Subject Matter
Claims 1 – 12 are allowed.
Applicant’s arguments, found on pages 10 – 14 of Remarks dated 6/1/2022, wherein Applicant alleges the claimed invention is patentable over the prior art of record have been fully considered and found persuasive. Claims 1 – 12 are herein allowed based upon the rationale presented in the aforementioned arguments.
Additional search of the prior art in response to Applicant’s arguments yielded the following prior art references which were found to be pertinent to the claimed invention.
Szarecki et al. (US 10,917,330 B1) which teaches of an autonomous border router in an autonomous system which communicates and computes routing information for a control plane and forwarding packets using forwarding information derived from the routing information, and additionally using reachability information to manage hops in a network path.
Boutros et al. (US 11,184,276 B1) which teaches a Segment Routing network wherein packets are transmitted with Segment Identifiers (SIDs) that identify destination nodes, source nodes, and network instances.
The prior art, including the prior art references found above, taken alone or in combination fail to teach, suggest, or render obvious the claimed invention when considered as a whole. As such, the claimed invention is allowed over the prior art.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251. The examiner can normally be reached M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.B/Examiner, Art Unit 2454                      

/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454